Lundberg Stratton, J.,
dissenting. I respectfully dissent and would, instead, impose a more stringent sanction in this case. Respondent’s conduct and deceitfulness, and the immense harm to his many clients as a result of the dismissal of their case merits a more serious sanction.
I would suspend respondent from the practice of law for a period of twenty-four months with twelve months stayed (to which relator and respondent had originally stipulated). I would require respondent to refund the entire amount of money that he accepted from his clients, not just his fee. His neglect and inaction resulted in dismissal of his clients’ claims. They should not be penalized for his failures and should at least be refunded all the monies they paid to respondent, including reimbursement for expenses incurred.